Citation Nr: 1242195	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986, and from October 1986 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD and denied the Veteran's application to reopen a claim for service connection for schizoid personality disorder.

In light of the other psychiatric diagnosis of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has PTSD or some other acquired psychiatric disorder due to traumatic events in service.  The Veteran reported events such as a Jeep accident during basic training, being shot at while retrieving vehicles along the German border, being shot at in Iraq, and running over bodies while driving a tank in Iraq.

Initially, the Board notes the Veteran has multiple psychiatric diagnoses throughout the claims process.  An in-service October 1996 Beaumont Army Medical Center admission note states the Veteran was admitted to the hospital for schizoid personality disorder and alcohol dependence in partial remission.  

Post-service VA progress notes include a May 2007 VA progress note which included a diagnosis of PTSD.  A subsequent July 2007 VA progress note indicates Axis I findings of history of psychotic episode per Veteran and history of PTSD per Veteran.  Axis two findings included schizotypal personality disorder and antisocial personality disorder.  In a January 2009 Vet Center assessment, the examiner reported that the Veteran's post-service military history indicates he has acted out in destructive way due to traumatic experiences in the military.  A March 2009 Vet Center note signed by a Readjustment Counseling Therapist included a diagnosis of moderate PTSD. 

The Veteran was afforded a VA examination in May 2008; however, the examiner did not give an opinion as to whether the Veteran's diagnosed mood disorder was related to active service.  Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any acquired psychiatric disabilities.

The Board also notes that there is some question as to whether an attempt has been made to obtain the Veteran's medical treatment records from Beaumont Army Medical Center, other than the October 1996 admission record.  As these records allegedly would be supportive of the claim for service connection for psychiatric disability, the RO should attempt to obtain the Veteran's records from Beaumont Army Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to identify the names, addresses and approximate dates of treatment or evaluation for all health care providers, VA and private, who may possess additional records pertinent to either of the issue on appeal.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file any medical records identified by the Veteran which have not been secured previously.  The RO should make a concerted effort to obtain the Veteran's psychiatric treatment records for 1996 from the Beaumont Army Medical Center.

2.  The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is related to the Veteran's fear of hostile military or terrorist activity.  For any psychiatric diagnosis found other than PTSD, the examiner should offer an an opinion as to whether it is at least as likely as not due to active service.

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


